          Case 3:20-cv-01858-EMC Document 12 Filed 03/31/20 Page 1 of 3



 1   DAVID P. ENZMINGER (SBN: 137065)
     denzminger@winston.com
 2   JAMES C. LIN (SBN: 271673)
     jalin@winston.com
 3   WINSTON & STRAWN LLP
     275 Middlefield Rd., Suite 205
 4   Menlo Park, CA 94025
     Telephone: (650) 858-6500
 5   Facsimile:    (650) 858-6550
 6   KRISHNAN PADMANABHAN (SBN: 254220)
     kpadmanabhan@winston.com
 7   WINSTON & STRAWN LLP
     200 Park Avenue
 8   New York, NY 10166
     Telephone:   (212) 294-6700
 9   Facsimile:   (212) 294-4700
10   Attorneys for Plaintiff
     CISCO SYSTEMS, Inc.
11

12                                 UNITED STATES DISTRICT COURT

13                                NORTHERN DISTRICT OF CALIFORNIA

14    CISCO SYSTEMS, INC.,                           Case No. 5:20-cv-01858-LHK
15                   Plaintiff,                      PLAINTIFF CISCO SYSTEMS, INC.’S
                                                     NOTICE AND ADMINISTRATIVE MOTION
16           vs.                                     TO CONSIDER WHETHER CAPELLA
                                                     PHOTONICS, INC. V. CISCO SYSTEMS, INC.
17    CAPELLA PHOTONICS, INC.                        (NDCA-3-14-CV-03348) SHOULD BE
                                                     RELATED TO THE CURRENT CASE
18                   Defendant.
19

20          TO ALL PARTIES AND THEIR COUNSEL OF RECORD:

21          Plaintiff Cisco Systems, Inc. (“Cisco”) files this motion to comply with its obligation under

22   Civil L.R. 3-12, which states: “Whenever a party knows or learns that an action, filed in or removed

23   to this district is… related to an action which is or was pending in this District… the party must

24   promptly file in the earliest-filed case an Administrative Motion to Consider Whether Cases Should

25   Be Related.” Civil L.R. 3-12(b). The above captioned case is related to Cappella Photonic, Inc. v.

26   Cisco Systems, Inc., Case No. 3:14-cv-03348-EMC, which was previously litigated in this District

27   before the Honorable Edward M. Chen.

28          On February 12, 2014, Defendant Capella Photonics, Inc. (“Capella”) asserted infringement
                                                        1
           CISCO SYSTEMS, INC.’S NOTICE AND ADMIN MOTION TO CONSIDER WHETHER RELATED CASES
                                       CASE NO. 5:20-CV-01858-LHK
          Case 3:20-cv-01858-EMC Document 12 Filed 03/31/20 Page 2 of 3



 1   by Cisco of U.S. Patent Nos. RE42,368 (“368 Patent”) and RE 42,678 (“678 Patent”) in the Southern
 2   District of Florida, Case No. 14-20529-CIV-SEITZ. That case was transferred to the Northern
 3   District of California, Cappella Photonic, Inc. v. Cisco Systems, Inc., 3:14-cv-03348-EMC (“Prior
 4   Litigation”). See Dkt. 1 (Complaint) ¶ 8. During the Prior Litigation in 2014, Cisco filed petitions
 5   with the Patent Trial and Appeal Board seeking institution of inter partes review of the challenged
 6   claims of both the ’368 Patent and ’678 Patent (IPR2014-01166 and IPR2014-01276). The Patent
 7   Trial and Appeal Board issued final written decisions cancelling claims 1-6, 9-13, and 15-22 of the
 8   ’368 Patent and invalidating claims 1-4, 9, 10, 13, 17, 19-23, 27, 29, 44-46, 53, and 61-65 of the
 9   ’678 Patent. Both decisions were further affirmed by the Federal Circuit. Id at ¶¶ 12-13, 23-24,
10   Exhs. C, D, H, L and N. Thereafter, Capella placed both patent ’368 Patent and ‘678 Patent into
11   reissue proceedings, and those reissue proceedings resulted in U.S. Patent Nos. RE47,905 (“’905
12   patent”) and RE47,906 (“’906 patent”) respectively. Id at ¶¶14-15, 25-26, Exhs. E, F, I, J, M and O.
13   On March 16, 2020, Cisco filed a Complaint for Declaratory Relief for non-infringement of the ’905
14   Patent and ’906 Patent (“Current Litigation”).
15          The Current Litigation is plainly related to the Prior Litigation. “An action is related to
16   another when: (1) The actions concern substantially the same parties, property, transaction or event;
17   and (2) It appears likely that there will be an unduly burdensome duplication of labor and expense or
18   conflicting results if the cases are conducted before different Judges.” Civil L. R. 3-12(a). The
19   patents-in-suit in the Current Litigation share a common specification with, and have claims
20   amended from, the patents-in-suit in the prior litigation. During the course of reissue proceedings,
21   Capella represented that claims of both the ’905 and ’906 Patents have the same scope as claims of
22   the ’368 and ’678 Patents that Capella accused Cisco of infringement in the Prior Litigation. See
23   Dkt. 1 (Complaint) ¶¶ 4, 5, 16-21, 27-32. Given this relationship, there will be common issues of
24   fact and law between the Current Litigation and Prior Litigation.
25          Accordingly, Cisco respectfully asks the Court to declare the Current Litigation a related case
26   to the Prior Litigation pursuant to Civil L.R. 3-12.
27

28
                                                        2
           CISCO SYSTEMS, INC.’S NOTICE AND ADMIN MOTION TO CONSIDER WHETHER RELATED CASES
                                       CASE NO. 5:20-CV-01858-LHK
          Case 3:20-cv-01858-EMC Document 12 Filed 03/31/20 Page 3 of 3



 1   Dated: March 31, 2020                   WINSTON & STRAWN LLP
 2                                           By: K. Padmanabhan       ___
                                                 David P. Enzminger
 3                                               Krishnan Padmanabhan
                                                 James Lin
 4
                                                  Attorneys for Plaintiff
 5                                                CISCO SYSTEMS, Inc.
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                 3
           CISCO SYSTEMS, INC.’S NOTICE AND ADMIN MOTION TO CONSIDER WHETHER RELATED CASES
                                       CASE NO. 5:20-CV-01858-LHK
